ORDER
PER CURIAM:
AND NOW, this 25th day of August, 1992, George W. DePietropolo having been suspended for a period of two years from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated March 24, 1992; the said George W. DePietropolo having been directed on June 11, 1992, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that George W. DePietropolo is suspended for a period of two years from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.